        Case
         Case1:20-cv-05614-AKH
              1:20-cv-05614-AKH Document
                                 Document20-2
                                          21 Filed
                                              Filed07/22/20
                                                    07/21/20 Page
                                                              Page11ofof11




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


   MICHAEL D. COHEN,

                         Petitioner,
   v.

   WILLIAM BARR, in his official capacity as
   Attorney General of the United States,
                                                     No. 20 Civ. 5614
   MICHAEL CARVAJAL, in his official
   capacity as Director of the Bureau of Prisons,
   and JAMES PETRUCCI, in his official
   capacity as Warden of the Federal Correctional
   Institution, Otisville,

                          Respondents.


ORDER ON UNOPPOSED MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE
 FIRST AMENDMENT SCHOLARS IN SUPPORT OF PETITIONER’S EMERGENCY
           MOTION FOR A TEMPORARY RESTRAINING ORDER

        Upon consideration of the motion brought by the proposed Amici, it is hereby ORDERED

that leave to file their brief is GRANTED, and the brief attached as Exhibit A to Amici’s motion

(ECF No. 20-1) is deemed filed.

                 22 day of July, 2020.
SO ORDERED this _____




                                              Alvin K. Hellerstein /s/
                                            __________________________________________
                                            Hon. Alvin K. Hellerstein
                                            United States District Judge
